Citation Nr: 1516977	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  12-14 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for calcific tendinitis of the right elbow.

2.  Entitlement to service connection for tendinitis of the bilateral legs.

3.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and Mr. P.



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to November 1980. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2014, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is associated with the record.

On February 23, 2015, the Veteran's representative sent an extension request to the Board, requesting an additional 30 days to submit evidence and argument.  To date, the Board has not ruled on this motion.  However, the Veteran and his representative have been afforded more than 30 days to submit evidence and argument since their extension request.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issues of service connection for bilateral flat feet and tendinitis of the bilateral legs are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

In a February 2015 signed statement, the Veteran withdrew her appeal pertaining to service connection for calcific tendinitis of the right elbow.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal pertaining to the claim of entitlement to service connection for calcific tendinitis of the right elbow have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In a February 2015 signed statement, the Veteran withdrew her appeal pertaining to service connection for calcific tendinitis of the right elbow.  Hence, there remains no allegation of error of fact or law for appellate consideration on this issue. Accordingly, the Board does not have jurisdiction to review the issue, and it is dismissed.


ORDER

Service connection for calcific tendinitis of the right elbow is dismissed.




REMAND

In February 2010, the Veteran was afforded a VA examination to determine the nature and etiology of her claimed bilateral leg disability.  The VA examiner reported that the Veteran was treated for tendinitis in both legs that was diagnosed as shin splints during service.  The Veteran stated that she had experienced recurrent pain in both legs that limited her from standing or walking since service.  The VA examiner stated that there was a normal examination of the legs with no clinical existence of shin splints or tendinitis, but also noted that the problem associated with the diagnosis was "bilateral tendonitis of both legs."  It is unclear to the Board if the Veteran has a current leg disability or not, and if so, the etiology of such disability.  

In June 2010, the Veteran was afforded a VA examination to determine the nature and etiology of her claimed bilateral foot disability.  The VA examiner stated that the Veteran did not have pes planus but did diagnose neuropathy bilateral feet.  However, he did not provide an opinion regarding the etiology of the diagnosed foot condition.  The Board finds that these examinations are inadequate and a remand is necessary to afford the Veteran with another examination to determine the nature and etiology of her claimed bilateral foot and bilateral leg disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the claimed bilateral leg disability.  The claims folder should be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is asked to address the following: 

(a) What current leg disabilities does the Veteran have?


(b) Is it at least as likely as not (i.e., probability of 50 percent or greater) that any current leg disability, to include tendinitis and shin splints, was incurred during active service?

In rendering the opinion, the examiner is asked to consider the Veteran's November 2014 Board hearing testimony about symptomatology recurring occasionally since service and all treatment records associated with the record.

2.  Schedule the Veteran for an appropriate VA examination, to determine the nature and etiology of her bilateral foot disability.  The claims folder should be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is asked to address the following:

(a) What current disabilities of the feet does the Veteran have?

(b) Is it at least as likely as not (i.e., probability of 50 percent or greater) that any current foot disability, to include flat feet and neuropathy, was incurred during active service?

In rendering the opinion, the examiner is asked to consider the Veteran's November 2014 Board hearing testimony about symptomatology recurring occasionally since service and all treatment records associated with the record.

3.  After the above actions have been completed, readjudicate the Veteran's claims.  If any of the claims remain denied, issue the Veteran and her representative a supplemental statement of the case.  Afford her the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


